DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 1. The general state of the prior art provides various means of removing needles from injectors after use (a number of examples are cited on the PTO-892 Notice of Reference Cited form). The closest prior art is considered to be Dasbach (US 2015/0007425) which teaches a needle assembly removal device comprising an outer cylinder (housing 105) and a carriage (130) which is threadedly connected to the housing (e.g., Figure 2; track 125). The use depressed the injector which is engaged with the carriage and as it translates distally the carriage is rotated via the threaded engagement with the housing and acts to remove the needle assembly as the syringe body does not rotate along with the carriage (see e.g., Paragraph [0045]). The instant invention requires an outer cylinder comprising a track on its inner surface, which is analogous to the housing of Dasbach, along with a syringe holding cylinder and needle tightening ring. The instant device works as a user moves the retained syringe in a proximal direction where by the syringe holding cylinder rotates and attaches the needle tightening ring to the needle assembly. At a terminal proximal position, the syringe holding cylinder is prevented from further rotation and the syringe itself can be rotated to remove the needle which is retained within the needle tightening ring for subsequent disposal as the cylinder proceeds distally after removal and the ring is opened to release the needle to be disposed. In this manner the instant device functions in a very different manner than the device of Dasbach and requires substantially different structure to achieve the claimed function. The structure and function of the instant device is not known from the prior art and for at least this reason the claims are considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783